DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on December 27, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2020/0294414 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1-12 and 14-20 are pending in this case. Claims 1, 3, 8, and 11 were amended.1 Claims 1, 10, and 17 are the independent claims. Claims 1-12 and 14-20  are rejected.

Claim Objections




The objections to claims 1, 3, 8, and 11 are withdrawn in view of the amendments.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0040256 A1, filed by Alvarez et al., on August 5, 2016, and published on February 8, 2018 (hereinafter Alvarez), in view of U.S. Patent No. 10,115,305 B2, issued to Mortazavi et al., on October 30, 2018, and filed on September 30, 2016 (hereinafter Mortazavi), further in view of U.S. Patent Application Publication No. 2017/0269681 A1, filed by Andersson on March 10, 2017, and .

With respect to independent claim 1, Alvarez discloses a driving simulator, comprising: one or more controllers, programmed to 
Import road data from a cloud server; (see below, taught by Mortazavi).
Perform a driving simulation using the road data for a pre-designed use case selected by a user via a web-based configuration interface; Alvarez discloses a driving simulation platform comprising controllers programmed to perform a driving simulation for a predesigned use-case selected by a user via a web-based interface using road data (see Alvarez, Figs. 1A-B, 2-6, 9, and 10; see also, Alvarez, paragraphs 0015 [a GUI is used to generate simulations and simulation modifiers, permitting designers to create and customize the simulations and driving condition and vehicle parameters], 0018-0020 [describing the simulator bench of Fig. 1A], 0021-0022 [describing the simulator platform of Fig. 1B], 0023-0025 [describing Fig. 2, including the architecture and interfaces], and 0029-0033 [describing the designer interface through which the use cases, scenarios, and parameters are selected and defined for the simulation]).
Alvarez fails to expressly disclose importing road data from a cloud server.
	However, Mortazavi teaches using road and traffic data imported from a cloud server (see Mortazavi, col. 6, lines 8-13 [traffic signal and road data can be imported from external sources, such as a traffic management system or a cloud based server] and col. 11, lines 35-47 [describing the use of map and route data]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings 
Alvarez and Mortazavi fail to further teach a simulator programmed to output a simulation video via an augmented reality device.
	However, Andersson teaches a driving simulator that uses virtual reality and augmented reality (e.g., mixed/hybrid reality) devices to output the simulation data to train drivers (see Andersson, Figs. 1-4; see also, Andersson, paragraphs 0005 [the introduction of virtual and augmented reality allows for safe testing of drivers in simulated high-risk scenarios], 0007 [describing how a mixed reality environment is created using layers of virtual reality in combination with real-world objects], 0015 [presenting the mixed reality scenario to a user wearing a head-mounted device (HMD)], 0029 [presenting the testing environment of Fig. 1, which shows the testing environment from both the driver and pedestrian perspectives], 0030 [describing an alternative mixed reality scenario, as presented in Fig. 2], and 0031-0033 [describing the mixed reality environments of Figs. 3a-c]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez, Mortazavi, and Andersson before him before the effective filing date of the claimed invention, to modify the simulator of Alvarez, as modified by Mortazavi, to incorporate the use of augmented reality devices for use in driving simulators as taught by Andersson. One would have been motivated to make such a combination because this helps to make a more accurate and realistic simulation as well as providing for a plurality of different scenarios and variables in a safe and realistic manner, as taught by Andersson (see Andersson, paragraphs 0003 [“For instance, when a vehicle enters 
	Alvarez, as modified by Mortazavi and Andersson, further teaches responsive to receiving, from a web-based configuration interface, a plurality of driving instructions…
	Alvarez further teaches sending the driving instructions to the simulator from inputs entered into a web-based scenario configuration interface (see Alvarez, paragraphs 0013 [activities and interactions with an external device in communication with the platform are tracked], 0024-0026 [additional devices coupled to the platform can be used for input/output services, including wearables, tablets, smartphones, etc., which transmit and receive information from the platform; communications between elements and connected devices can be transmitted using the  Message Queue Telemetry Transport protocol with socket.io communications between the different devices], and 0028 [responses 
Alvarez, Mortazavi, and Andersson fail to further teach the driving instructions including a plurality of pickup and drop-off orders.
	However, Dhillon teaches a method for evaluating drivers using telemetry data from vehicles, route data, and driver behavior, using devices connected via the Internet of Things, and where this data is captured over the course of journeys comprising those of a particular type of driving, including orders with a plurality of pickups or drop offs (see Dhillon, paragraphs 0016 [jobs are defined as taking a load from one location to another location, and may include pickups from multiple locations and deliveries to multiple locations, including on a single job; system tracks the driver, the vehicle, the job, and the job status], 0027 [jobs are received and entered into the routing system with start and end points, and, if applicable, intermediate pickup and drop-off orders], 0040 [orders can include multiple pickup and drop-off orders], and 0072 [trips can include multiple trip segments]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez, Mortazavi, Andersson, and Dhillon, before him before the effective filing date of the claimed invention, to modify the simulator of Alvarez, as modified by Mortazavi and Andersson, to incorporate importing driving instructions comprising a plurality of pickup and drop-off orders as taught by Dhillon. One would have been motivated to make such a combination because this allows tracking of vehicles, drivers, and job status, as taught by Dhillon (see Dhillon, paragraph 0003 [“In many Internet-of-Things (IOT)/Machine-to-Machine (M2M) solutions, particularly running on moving machines, for example vehicles, it may be useful to the fleet operator to track not only the vehicles, but who is driving, what job they are working on and/or the location of the vehicle.”]).
	Alvarez, as modified by Mortazavi, Andersson, and Dhillon, further teaches the simulator configured to
Send the pickup and drop-off orders to an external device in communication with the driving simulator via a wireless connection; Alvarez further teaches wirelessly sending driving instructions to an external device in communication with the simulator (see Alvarez, paragraphs 0013, 0024-0026, and 0028, described supra). Additionally, Dhillon further teaches the instructions including a plurality of pickup and drop-off orders (see Dhillon, paragraphs 0016, 0027, 0040, and 0072, described supra).
Responsive to receiving, from the external device, responses triggered by user input to the external device indicative of completion of the pickup and drop-off orders, record the responses and generate a score for the user the timing of the responses; Dhillon further teaches generating a driver score based on the measurements, where the score is based on the timing information of the completion of the pickup and drop-off orders (see Dhillon, paragraphs 0017 [tracking includes overall on-time completion rate, job on-time completion rate, jobs not completed, on time, total completion rate, etc.], 0031 [describing the metrics for determining the score, including on-time completion], 0046 [readings, data, and scoring can be performed in real-time during the course of the order], 0049 [describing the data collections and transmission via JSON objects], 0052 [scoring can be based on aggregate, historical data for each driver], and 0057 [further detail on the job scoring metrics]).
Alvarez, Mortazavi, Andersson, and Dhillon fail to further teach that the responses are triggered by user input to the external device indicative of completion of the pickup and drop-off orders.
	However, Hsu-Hoffman teaches a driver training application in which the driver (or driver’s coach) indicates the completion of a driving simulation scenario or training session by pressing a dedicated GUI button in the training application to initiate the scoring and review of the driver’s session (see Hsu-Hoffman, Figs. 4A-B, 8A-H, 9A-C, 11-14; see also, Hsu-Hoffman, col. 15, line 65 – col. 16, line 4 [determining whether the session has concluded can be done automatically based on a lack of movement for a threshold amount of time, or based on explicit instructions from the user that the 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez, Mortazavi, Andersson, Dhillon, and Hsu-Hoffman, before him before the effective filing date of the claimed invention, to modify the simulator of Alvarez, as modified by Mortazavi, Andersson, and Dhillon, to incorporate the driver (or coach) manually indicating the successful completion of a training scenario by expressly selecting a termination button within the training application on the external device as taught by Hsu-Hoffman. One would have been motivated to make such a combination because this provides a new, safe manner of training drivers, as taught by Hsu-Hoffman (see Hsu-Hoffman, col.  1, lines 37-43 [“Accordingly, new systems, devices, methodologies, and software are desired to provide teaching assistance to passengers, such as parents, driving coaches, etc., to aid in teaching novice drivers, such as teenagers, how to drive. New systems, devices, methodologies, and software are likewise desired to teach drivers to drive better and more safely.”]).

With respect to dependent claim 2, Alvarez, as modified by Mortazavi, Andersson, Dhillon and Hsu-Hoffman, teaches the driving simulator of claim 1, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: responsive to receiving a functionality input via the web-based configuration interface, adjust a functionality control for the simulation.
	Alvarez further teaches adjusting the simulation parameters via the web interface via the simulation modifiers (see Alvarez, paragraphs 0028-0033, described supra, claim 1).

dependent claim 3, Alvarez, as modified by Mortazavi, Andersson, Dhillon and Hsu-Hoffman, teaches the simulator of claim 2, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: perform adjustment to the functionality control while the simulation is being performed.
	Alvarez further teaches that the parameter adjustments can be made while the simulation is running (see Alvarez, paragraphs 0040 [the Wizard of Oz (WoZ) controller allows the operator to modify the scenario parameters during a simulation] and 0051 [further description of the WoZ controllers]; see also, Alvarez, paragraph 0025, described supra, claim 1).

With respect to dependent claim 4, Alvarez, as modified by Mortazavi, Andersson, Dhillon and Hsu-Hoffman, teaches the driving simulator of claim 2, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: adjust a simulation control including a vehicle-to-everything (V2X) model.
	Alvarez further teaches adjusting at least one of the vehicle dynamics, traffic control, pedestrians, weather, etc. (see Alvarez, paragraphs 0028-0033, described supra, claim 1).
	Additionally, Dhillon further teaches controlling devices over an IoT system, including communication between devices (see Dhillon, paragraphs 0016, 0027, 0040, and 0072, described supra, claim 1).

With respect to dependent claim 5, Alvarez, as modified by Mortazavi, Andersson, Dhillon and Hsu-Hoffman, teaches the driving simulator of claim 2, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: adjust a scenario control including a behavior control module.
supra, claim 1).

With respect to dependent claim 6, Alvarez, as modified by Mortazavi, Andersson, Dhillon and Hsu-Hoffman, teaches the driving simulator of claim 2, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: adjust a visual control including at least one of: a three-dimensional (3D) rendering module, a generic 3D pedestrian model, a generic 3D vehicle model, or a generic 3D city model.
	Alvarez further teaches adjusting at least a 3D rendering model, a 3D pedestrian model, a 3D vehicle model, or a 3D city model (see Alvarez, paragraphs 0028-0033, described supra, claim 1).

With respect to dependent claim 7, Alvarez, as modified by Mortazavi, Andersson, Dhillon and Hsu-Hoffman, teaches the driving simulator of claim 2, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: adjust a communication control including: an external communication module configured to communicate with the external device, or an infotainment integration module.
	Alvarez further teaches adjusting at least an external communication control configured to communicate with the external device or an infotainment system (see Alvarez, paragraphs 0013, 0022, 0028, 0040, and 0051, described supra, claim 1).

With respect to dependent claim 8, Alvarez, as modified by Mortazavi, Andersson, Dhillon and Hsu-Hoffman, teaches the driving simulator of claim 1, as described above.
	Mortazavi further teaches the platform wherein the one or more controllers are further programmed to: responsive to receiving a user input via the web-based configuration interface, import signal timing data into the driving simulator from the cloud server.
	Mortazavi further teaches at least signal timing data from the cloud server (see Mortazavi, col. 11, line 57 – col. 12, line 3 [describing the use of traffic signal timing data] and col. 12, lines 54-67 [describing the use of past traffic signal timing data for various uses such as determination of proper operation, planning future changes to timing aspects, determination of special rules for particular times such as weekends, holidays, periods of heavy traffic, etc.]; see also, Mortazavi, col. 6, lines 8-13, described supra, claim 1).

With respect to dependent claim 9, Alvarez, as modified by Mortazavi, Andersson, Dhillon and Hsu-Hoffman, teaches the driving simulator of claim 1, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: communicate with an infotainment device via an infotainment integration module.
	Alvarez further teaches interfacing with an infotainment module (see Alvarez, paragraphs 0013, 0024, and 0028, described supra, claim 1).

Claims 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez, in view of Mortazavi, further in view of Dhillon, further in view of Hsu-Hoffman.

With respect to independent claim 10, Alvarez discloses a method for a driving simulator, comprising: 
Responsive to receiving a user input via a web-based configuration application, importing a 3D city model…into the driving simulator from a database and send driving instructions to an external device in communication with the driving simulator via a wireless connection…; Alvarez discloses receiving user inputs via a web interface for a driving simulator, importing a 3D city model, and transmitting the instructions to an external device in communication with the supra, claim 1).
Alvarez fails to expressly disclose importing road network data into the driving simulator.
	However, Mortazavi teaches using road and traffic data imported from a cloud server (see Mortazavi, col. 6, lines 8-13 and col. 11, lines 35-47, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez and Mortazavi before him before the effective filing date of the claimed invention, to modify the method of Alvarez to incorporate importing road data from a cloud server as taught by Mortazavi. One would have been motivated to make such a combination because this helps to make a more accurate and realistic simulation, as taught by Mortazavi (see Mortazavi, col. 1, lines 33-35, described supra, claim 1).
Alvarez and Mortazavi fail to further teach wherein the driving instructions include a plurality of pickup and drop-off orders.
	However, Dhillon teaches a method for evaluating drivers using telemetry data from vehicles, route data, and driver behavior, using devices connected via the Internet of Things, and where this data is captured over the course of journeys comprising those of a particular type of driving, including orders with a plurality of pickups or drop offs (see Dhillon, paragraphs 0016, 0027, 0040, and 0072, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez, Mortazavi, and Dhillon, before him before the effective filing date of the claimed invention, to modify the method of Alvarez, as modified by Mortazavi, to incorporate importing driving instructions comprising a plurality of pickup and drop-off orders as taught by Dhillon. One would have been motivated to make such a combination because this allows tracking of vehicles, drivers, and job status, as taught by Dhillon (see Dhillon, paragraph 0003, described supra, claim 1).

Starting a driving simulation for a pre-designed use case selected by a user via the web-based configuration application; Alvarez further teaches starting a driving simulation for a pre-designed use case selected by a user via the web-based configuration application (see Alvarez, paragraphs 0028-0033, described supra, claim 1).
Responsive to receiving a functionality input via the web-based configuration application, adjusting a functionality control for the simulation during a process of the simulation; Alvarez further teaches adjusting a functionality control for the simulation while the simulation is running (see Alvarez, paragraphs 0025, 0028-0033, 0040, and 0051, described supra, claim 1).
Responsive to receiving a message from the external device…recording the message as a simulation record in a storage; Alvarez further teaches receiving a communication from the external device and saving it in a storage as a simulation record (see Alvarez, paragraphs 0013, 0022, 0028, described supra, claim 1).
Alvarez, as modified by Mortazavi and Dhillon fail to further teach the message from the external device is triggered by user input to the external device.
	However, Hsu-Hoffman teaches a driver training application in which the driver (or driver’s coach) indicates the completion of a driving simulation scenario or training session by pressing a dedicated GUI button in the training application to initiate the scoring and review of the driver’s session (see Hsu-Hoffman, Figs. 4A-B, 8A-H, 9A-C, 11-14; see also, Hsu-Hoffman, col. 15, line 65 – col. 16, line 4, col. 18, lines 42-48, and col. 32, lines 41-49, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez, Mortazavi, Dhillon, and Hsu-Hoffman, before him before the effective filing date of the claimed invention, to modify the method of Alvarez, as modified by Mortazavi and Dhillon, to incorporate the driver (or coach) manually indicating the successful completion of a training scenario by supra, claim 1).

With respect to dependent claim 11, Alvarez, as modified by Mortazavi, Dhillon, and Hsu-Hoffman teaches the method of claim 10, as described above.
	Alvarez further teaches the method, further comprising: adjusting a simulation control by enabling or disabling an ambient traffic Al model.
	Alvarez further teaches adjusting at least one of the vehicle dynamics, traffic control, pedestrians, weather, etc. (see Alvarez, paragraphs 0028-0033, described supra, claim 1).

With respect to dependent claim 12, Alvarez, as modified by Mortazavi, Dhillon, and Hsu-Hoffman, teaches the method of claim 10, as described above.
	Alvarez further teaches the method, further comprising: adjusting a scenario control by enabling or disabling at least one of: a behavior control module, a timer control module, an infrastructure control module, or a vehicle add-on model.
	Alvarez further teaches adjusting at least a behavior control, infrastructure control, or vehicle add-on (see Alvarez, paragraphs 0028-0033, described supra, claim 1).

With respect to dependent claim 14, Alvarez, as modified by Mortazavi, Dhillon, and Hsu-Hoffman, teaches the method of claim 10, as described above.
	Alvarez further teaches the method, further comprising: adjust a communication control by enabling or disabling: an external communication module configured to communicate with the external device, or an infotainment integration module.
	Alvarez further teaches adjusting at least an external communication control configured to communicate with the external device or an infotainment system (see Alvarez, paragraphs 0013, 0022, 0028, 0040, and 0051, described supra, claim 1).

With respect to dependent claim 15, Alvarez, as modified by Mortazavi, Dhillon, and Hsu-Hoffman, teaches the method of claim 10, as described above.
	Mortazavi further teaches the method wherein the database is located remotely at a cloud server connected to the driving simulator via a communications network.
	Mortazavi further teaches that the database is a cloud based server connected to the driving simulator (see Mortazavi, col. 6, lines 8-13 and col. 11, lines 35-47, described supra, claim 1).

With respect to dependent claim 16, Alvarez, as modified by Mortazavi, Dhillon, and Hsu-Hoffman, teaches the method of claim 10, as described above.
	Alvarez and Mortazavi further teach the method, further comprising: responsive to receiving the user input via a web-based configuration application, importing signal timing data and use case specific inputs into the driving simulator from the database.
	Alvarez further teaches at least importing use case specific inputs (see Alvarez, paragraphs 0028-0033, described supra, claim 1). 
	Additionally, Mortazavi further teaches importing traffic signal timing data from the database (see Mortazavi, col. 6, lines 8-13 and col. 11, lines 35-47, described supra, claim 1).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez, in view of Mortazavi, further in view of Andersson, further in view of Hsu-Hoffman.
independent claim 17, Alvarez discloses a non-transitory computer readable medium comprising instructions, when executed by a driving simulator, cause the driving simulator to: 
Responsive to receiving a user input via a web-based configuration application, import a 3D city model into the driving simulator…; Alvarez discloses receiving user inputs via a web interface for a driving simulator, importing a 3D city model into the driving simulator (see Alvarez, paragraphs 0015, 0021-0022, 0024-0026, and 0028-0033, described supra, claim 1).
Alvarez fails to teach downloading from a cloud server.
	However, Mortazavi teaches using road and traffic data imported from a cloud server (see Mortazavi, col. 6, lines 8-13 and col. 11, lines 35-47, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez and Mortazavi before him before the effective filing date of the claimed invention, to modify the medium of Alvarez to incorporate importing data from a cloud server as taught by Mortazavi. One would have been motivated to make such a combination because this helps to make a more accurate and realistic simulation, as taught by Mortazavi (see Mortazavi, col. 1, lines 33-35, described supra, claim 1).
	Alvarez, as modified by Mortazavi, further teaches starting a driving simulation for a pre-designed use case selected by a user via the web-based configuration application.
	Alvarez further teaches starting a driving simulation for a pre-designed use case selected by a user via the web-based configuration application (see Alvarez, paragraphs 0028-0033, described supra, claim 1).
Alvarez and Mortazavi fail to further teach generating and outputting a virtual reality video reflecting the driving simulation.
	However, Andersson teaches a driving simulator that uses virtual reality and augmented reality (e.g., mixed/hybrid reality) to output the simulation data to train drivers (see Andersson, Figs. 1-4; see supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez, Mortazavi, and Andersson before him before the effective filing date of the claimed invention, to modify the medium of Alvarez, as modified by Mortazavi, to incorporate the use of virtual reality devices for use in driving simulators as taught by Andersson. One would have been motivated to make such a combination because this helps to make a more accurate and realistic simulation as well as providing for a plurality of different scenarios and variables in a safe and realistic manner, as taught by Andersson (see Andersson, paragraphs 0003, described supra, claim 1).
	Alvarez, as modified by Mortazavi, and Andersson, further teaches responsive to receiving a signal for an external device in communication with the driving simulator via a wireless connection, send the signal to the external device; Alvarez further teaches sending the driving instructions to an external device in communication with the driving simulation platform to inform a user about the driving instructions (see Alvarez, paragraphs 0013, 0024-0026, and 0028, described supra, claim 1).
Alvarez, Mortazavi, and Andersson fail to further teach responsive to receiving feedback from an external device responding the signal triggered by a user input, generating a score for the user using the feedback.
	However, Hsu-Hoffman teaches a method for evaluating drivers using telemetry data from vehicles, route data, and driver behavior during a simulated driving session, and generating a score for the driver (see Hsu-Hoffman, Figs. 4A-B, 8A-H, 9A-C, 11-14; see also, Hsu-Hoffman, col. 32, line 66-col. 33, line 48 [describing the screens of Fig. 14, showing the scores and progress of the driver over time, where the score is generated upon receipt of a signal from the external device of completion of a session]; see also, Hsu-Hoffman, col. 15, line 65 – col. 16, line 4, col. 18, lines 42-48, and col. 32, lines 41-49, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings supra, claim 1).

With respect to dependent claim 18, Alvarez, as modified by Mortazavi, Andersson, and Hsu-Hoffman, teaches the non-transitory computer readable medium of claim 17, as described above.
	Alvarez further teaches the medium, further comprising instructions, when executed by a driving simulator, cause the driving simulator to: responsive to receiving a functionality input via the web-based configuration application, adjusting a functionality control for the simulation during a process of the simulation.
	Alvarez further teaches adjusting the simulation parameters via the web interface via the simulation modifiers during the simulation (see Alvarez, paragraphs 0025, 0028-0033, 0040, and 0051, described supra, claim 1).

With respect to dependent claim 19, Alvarez, as modified by Mortazavi, Andersson, and Hsu-Hoffman, teaches the non-transitory computer readable medium of claim 17, as described above.
	Alvarez and Mortazavi further teach the medium, further comprising instructions, when executed by a driving simulator, cause the driving simulator to: responsive to receiving the user input via a web-based configuration application, importing road network data, signal timing data, and use case specific inputs into the driving simulator from the cloud server.
	Alvarez further teaches at least importing 3D city model or use case specific inputs (see Alvarez, supra, claim 1).
	Additionally, Mortazavi further teaches that the data can be imported from a cloud server col. 6, lines 8-13 and col. 11, lines 35-47, described supra, claim 1).

With respect to dependent claim 20, Alvarez, as modified by Mortazavi, Andersson, and Hsu-Hoffman, teaches the non-transitory computer readable medium of claim 17, as described above.
	Alvarez further teaches the medium, further comprising instructions, when executed by a driving simulator, cause the driving simulator to: communicate with an infotainment device via an infotainment integration module through a wired connection.
	Alvarez further teaches interfacing with an infotainment module (see Alvarez, paragraphs 0013, 0024, and 0028, described supra, claim 1).

Response to Arguments
Applicants’ arguments filed December 27, 2021, have been fully considered but they are not persuasive.

	Applicants argue that the combination fails to render obvious2 the claimed invention of the independent claims3 because the teachings of Hsu-Hoffman fails to teach that the external computing device of Hsu-Hoffman is not the same external device as presented earlier in the context of claim 1. See Response, page 8.


	The limitations in dispute recite the following:
	send the pickup and drop-off orders to an external device in communication with the driving simulator via a wireless connection; and 
	responsive to receiving, from the external device, responses triggered by user input to the external device indicative of completion of the pickup and drop-off orders, record the responses and generate a score for the user using the timing of the responses.
Claim 1, as amended (emphasis added).
	Applicants argue that because the Office admits that Alvarez, Mortazavi, Andersson, and Dhillon fail to teach that the responses are triggered by user input to the external device, and the external device of Hsu-Hoffman is “not the same external device in the context of claim 1,” the combination fails to render claim 1 obvious. (see Response, page 8). This is not the proper test. 
	The test for obviousness test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill at of the art at the time of filing.4 See In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). As recited in the rejections above, the Examiner relied on the teachings of Alvarez for the recitation of an external device in wireless communication with the simulator (see Alvarez, paragraphs 0013, 0024-0026, and 0028). Applicants are correct in pointing out that the combination fails to teach receiving the user input responses on the external device. However, the addition of the teachings of Hsu-Hoffman are used only teach that the user inputs are entered into an external device. The rejection has been augmented with additional references to several Figures of Hsu-Hoffman, which clearly indicates that an external device (in Hsu-Hoffman, a driving instructor’s smart phone) both presents the driving instructions for the driver, and it receives the user input indicating success/completion of the lesson. Combining the teachings of Alvarez, Mortazavi, Andersson, and Dhillon with the teachings of Hsu-Hoffman would have suggested to one of KSR rationales, such as combining prior art elements according to known methods to yield predictable results (modify software on an external device to include bidirectional communicate and adding GUI controls such as buttons to indicate completion), use of a known technique to improve similar devices in the same way (modify the external device of Alvarez to include the functionality of the external device of Hsu-Hoffman), or obvious to try (limited known methods of presenting acknowledgement interfaces on mobile devices).
	Accordingly, the claims remain rejected as described above.

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 On page 7 of the Applicants’ Response, the listing of amended claims inadvertently omitted claim 11, which was amended.
        2 Claim 1 is rejected under 35 USC 103 over Alvarez, Mortazavi, Andersson, Dhillon, and Hsu-Hoffman. Claim 10 is rejected under 35 USC 103 over Alvarez, Mortazavi, Dhillon, and Hsu-Hoffman. Claim 17 is rejected under 35 USC 103 over Alvarez, Mortazavi, Anderson, and Hsu-Hoffman. See above.
        3 Although Applicants’ arguments are presented with respect to claim 1, Applicants also state “[a]t least for the similar reasons, independent claims 10 and 17 are also in condition for allowance.” Response, page 8.
        4 For applications filed under the first inventor to file provisions of the AIA .